Citation Nr: 0802000	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for ulcerative colitis prior to May 30, 2003, and in excess 
of 60 percent therefrom.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1980 until 
December 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.

This matter was previously before the Board in February 2007.  
At that time, a remand was ordered.  Specifically, it was 
noted that while the veteran had provided testimony at a 
hearing before a Veterans Law Judge in August 2004, that 
Veterans Law Judge had subsequently left the Board.  In 
correspondence received in January 2007, the veteran had 
expressed his desire for a new hearing.  Such hearing was 
ultimately conducted by the undersigned in September 2007.

In September 2007, after the appeal had been certified to the 
Board, the veteran submitted additional evidence in support 
of his claim.  Such evidence was accompanied by a waiver of 
Agency of Original Jurisdiction (AOJ) consideration.  
Accordingly, the Board may proceed with appellate review at 
this time.

It is also noted that a September 2007 statement from the 
veteran appears to raise a claim of entitlement to service 
connection for vision problems caused by use of medication 
taken to control symptoms of his service-connected 
disabilities.  This claim has not yet been adjudicated.  As 
such, it is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 30, 2003, the competent evidence reveals 
ulcerative colitis manifested by constipation alternating 
with diarrhea, and episodes of abdominal pain; the evidence 
did not reveal malnutrition.

2.  From May 30, 2003, the competent evidence reveals weight 
loss, mild malnutrition, and continued complaints of diarrhea 
and abdominal pain; there is no evidence of marked 
malnutrition and no objective diagnoses of anemia.  



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent prior to May 30, 2003, and in excess of 
60 percent therefrom have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7323 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
       
Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in May 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2006 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at 
an August 2004 Board hearing and again at a September 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the reasons discussed above, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for ulcerative colitis.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (rating schedule), which is based upon 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 C.F.R. § 4.1.  In addition, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran's 
ulcerative colitis has been evaluated under Diagnostic Code 
7323. 

It is noted that during the pendency of the appeal, on July 
2, 2001, the schedular criteria for digestive disorders under 
38 U.S.C.A. § 4.114 underwent revision.  However, Diagnostic 
Code 7323 was unaffected by such changes.

The Board will first consider whether the veteran is entitled 
to an initial rating in excess of 30 percent prior to May 30, 
2003.

Under Diagnostic Code 7323, a 30 percent evaluation is 
warranted where the evidence shows moderately severe 
ulcerative colitis, with frequent exacerbations.  In order to 
achieve the next-higher 60 percent rating, the evidence must 
show severe ulcerative colitis with numerous attacks per year 
and malnutrition, with health only fair during remissions.  

The Board has reviewed the evidence of record during the 
period in question.  Such evidence includes a December 2000 
fee basis VA examination.  At that time the veteran reported 
difficulty with constipation alternating with diarrhea.  Such 
symptoms were intermittent.  He also reported episodes of 
abdominal discomfort that occurred as often as once a week.  
Such episodes could last for one to two hours, or for an 
entire day.  He stated that his most recent Crohn's episode 
lasted four months.

Objectively, the December 2000 fee basis VA examination 
revealed a soft and nontender abdomen, without 
hepatosplenomegaly.  There was no distention and no masses 
were palpated.  

The findings indicated upon VA examination in December 2000 
do not support assignment of a rating in excess of 30 percent 
under Diagnostic Code 7323.  Indeed, there were no objective 
findings of severe ulcerative colitis and there was no 
demonstration of malnutrition.  

The Board acknowledges the veteran's complaints of flare-ups 
manifested by abdominal discomfort.  He indicated that such 
attacks were frequent.  In this regard, 
the Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. at 470.  While competent, the 
Board must also evaluate the credibility of the veteran's 
statements.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

In the present case, the Board finds no reason to doubt the 
veteran's reported symptomatology.  Indeed, his reported 
symptoms are consistent with subsequent medical evidence of 
record.  However, even though credible, his report of 
frequent flare-ups does not warrant assignment of the next-
higher 60 percent rating under Diagnostic Code 7323 for the 
period prior to May 30, 2003.  Indeed, while frequent, there 
was no elaboration as to the severity of the attacks.  
Significantly, frequent but moderate flare-ups would be 
consistent with the currently assigned 30 percent evaluation 
and would not justify an increase to 60 percent, which 
contemplates only severe ulcerative colitis.  More 
importantly, the absence of evidence demonstrating 
malnutrition precludes assignment of a higher rating under 
Diagnostic Code 7323 during the period in question.  

The Board has also considered whether any alternate 
Diagnostic Cods could serve as a basis for a higher rating 
here.  In this regard, Diagnostic Code 7319, for irritable 
colon syndrome, is relevant to the veteran's disability 
picture.  However, both before and as of the schedular 
revisions effective July 2, 2001, Diagnostic Code 7319 
affords a maximum rating of 30 percent.  As such, that Code 
section cannot serve as a basis for an increased rating in 
the present case.  There are no other relevant Diagnostic 
Codes for consideration.  

For the foregoing reasons, an initial rating in excess of 30 
percent prior to May 30, 2003, is not justified.  

The Board will now consider whether a rating in excess of 60 
percent is warranted for the period beginning May 30, 2003.  

Again, a 60 percent rating under Diagnostic Code 7323 applies 
where the evidence shows severe ulcerative colitis with 
numerous attacks per year and malnutrition, with health only 
fair during remissions.  In order to be entitled to the next-
higher 100 percent evaluation, the evidence must demonstrate 
pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  

The Board has reviewed the competent evidence during the 
period in question and finds no support for a 100 percent 
rating under Diagnostic Code 7323.  Private consultation 
notes dated in 2003 reveal complaints of weakness and nausea.  
In a May 2003 report, the veteran reported having bowel 
movements every 1.5 hours.  He denied vomiting or anorexia.  
Objectively, there was mild abdominal tenderness in the right 
lower quadrant, with no rebounding or guarding.  A July 2003 
private progress note indicated complaints of alternating 
diarrhea and constipation.  

The symptoms detailed above do not indicate a disability 
picture that most nearly approximates the criteria for the 
next-higher 100 percent rating under Diagnostic Code 7323.  
Indeed, such evidence fails to demonstrate marked 
malnutrition, anemia, and general debility, or serious 
complications such as liver abscess.  

Further records show that the veteran experienced an acute 
exacerbation of his ulcerative colitis in November 2005, 
requiring hospitalization.  It was noted that he had 
undergone a colonoscopy the previous month, and that since 
that time his diarrhea had worsened.  Another record dated in 
November 2005 indicated vomiting.  

A VA examination in January 2006 indicated a 40-pound weight 
loss since his November 2005 hospitalization.  He also 
reported that his ulcerative colitis symptoms caused him to 
soil his clothing about four times per month, when he was 
unable to get to a bathroom.  His condition caused him to 
have frequent absences from work.  Moreover, he was only able 
to work four hours per day.

Objectively, bowel sounds were diminished and there was 
marked tenderness over the left and right lower quadrants of 
the abdomen.  The examiner, after reviewing the claims 
folder, remarked that the veteran had not been able to 
maintain a sustained remission of his ulcerative colitis 
since its onset.  His symptoms of diarrhea, bloody stools, 
and abdominal cramping were constant.  

Again, the symptoms described above do not reveal a 
disability picture most nearly approximating the criteria for 
the next-higher 100 percent rating under Diagnostic Code 
7323.  The evidence of weight loss is acknowledged.  However, 
malnutrition is contemplated in the currently assigned 60 
percent rating.  The evidence of record does not show such 
malnutrition to be marked in nature, as would be required for 
a 100 percent rating assignment.  Indeed, the veteran's 
malnutrition was described as mild in a November 2006 
treatment record.   

Additional medical evidence reveals further surgical 
treatment in April and July of 2006.  A November 2006 private 
health record indicated symptoms of chronic and severe 
diarrhea.  The veteran also reported that since his recent 
surgeries he had been losing more weight.  He reported a 
decreased appetite and stated that he felt full very quickly.  

Also of record are transcripts of the veteran's hearing 
testimony in August 2004 and September 2007.  At his August 
2004 hearing, he endorsed symptoms including diarrhea, 
constipation, bloody stools and stomach aches.  At his 
September 2007 hearing, the veteran reported weight loss of 
40 to 50 pounds.  He also stated that his recent blood tests 
revealed low hemoglobin levels, a sign of anemia.  Such blood 
tests are of record, and do indicate low hemoglobin.  

The Board acknowledges the blood tests reflecting low 
hemoglobin levels.  Again, the veteran has testified that 
such findings indicate that he is anemic.  However,
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, there may be any number of reasons behind 
the veteran's low hemoglobin levels, and the Board is not 
competent to interpret medical evidence.  Significantly, none 
of the competent evidence of record diagnoses the veteran 
with anemia.  Moreover, even if the evidence of record could 
be favorably construed so as to enable a finding of anemia, a 
100 percent rating would still not be appropriate here, since 
there is no evidence of marked malnutrition, general 
debility, or serious complication such as liver abscess.  

Based on the foregoing, there is no support for assignment of 
a rating in excess of 60 percent under Diagnostic Code 7323 
for the veteran's ulcerative colitis for any portion of the 
rating period on appeal.  Moreover, there are no relevant 
alternate Diagnostic Codes that could provide a higher 
rating.  As already explained, Diagnostic Code 7319 affords a 
maximum benefit of 30 percent.  Moreover, even if the 
veteran's disability is deemed analogous to impairment of 
sphincter control under Diagnostic Code 7332, extensive 
leakage and fairly frequent involuntary bowel movements 
warrant a 60 percent rating, which is no higher than the 
veteran's present evaluation.  The 100 percent rating under 
that Code section, for complete loss of sphincter control, is 
not analogous to the veteran's disability picture and thus a 
higher rating will not be assigned on that basis. 

In conclusion, for the period prior to May 30, 2003, there is 
no support for an initial rating in excess of 30 percent.  
From May 30, 2003, there is no support for an initial rating 
in excess of 60 percent.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Entitlement to an increased initial rating for ulcerative 
colitis, evaluated as 30 percent disabling prior to May 30, 
2003, and as 60 percent disabling therefrom, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


